*386The opinion of the court was delivered by
Taft, J.
A petition for the adjudication of Albert Sowles as an insolvent was filed in court and dismissed. An appeal was takgn to the County Court under the last clause of section 1870, R. L. The cause was heard in the County Court, and the order of the Court of Insolvency affirmed pro forma; to this judgment an exception was allowed the petitioner. In this court the alleged insolvent moved to dismiss the exceptions on the ground that none were allowable. Shall this motion be sustained? The statute giving the right of appeal from an adjudication of insolvency provides that it shall be allowed as provided in chapter 93, R. L., for appeals from the finding of the judge to the County Court. The only appeal from the finding of the judge to the County Court mentioned in the chapter, is under sections 1810-11, and 12. But these sections give no right to exceptions to the Supreme Court. The latter section expressly prohibits them by the clause reading : “ The final judgment of the County Court shall be conclusive.” Exceptions being forbidden by the statute under which the proceedings are instituted, they cannot be granted under the general statute, — s.1385, R. L. — providing for exceptions in ordinary cases. The appeal mentioned in sections 1862-3, and 4, in which exceptions are allowed, is not from the finding of the judge. Those sections therefore have no application to the case at bar. That exceptions were not contemplated by the framers of the statute is evident from the clause requiring that “the judgment of the County Court shall be certified by the clerk thereof to the Court of Insolvency,” while, in all those cases where exceptions to the Supreme Court are permitted, the provision in regard to the certification is, that the final decision and judgment shall be certified by the County or Supreme Court, depending of course upon the fact of, in which court was final judgment rendered. As the exceptions are to be dismissed, it is not proper for us *387to discuss any of the other questions in the case. The ruling below having been pro forma, the cause should be remanded to that court for a final disposition. Exceptions dismissed and cause remanded.